DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 10/04/2021 in which claims 1-11 were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 03/07/2022, which are now the subject of this Office action.  In the Amendment, claim 8 and claims 12-20 are cancelled, and claims 21-25 are newly presented.  Accordingly, claims 1-7, 9-11, and 21-25 are currently pending and under consideration.  

Priority
This application is a continuation-in-part of 15/598,154, filed 05/17/2017 (now abandoned).

Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that a search conducted for Group I would likely or necessarily include references applicable to both inventions.  Applicant’s traversal is not found persuasive because Group I is directed to providing legal counsel whereas Group II is directed to profiling.  Group I could also be performed with a materially different apparatus from the apparatus recited in Group III.  Additionally, Applicant has not submitted evidence or identified evidence on the record showing the invention to be obvious variants or clearly admitted on the record that this is the case.
The requirement is still deemed proper and is therefore made FINAL.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-11, and 21-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.


In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-7, 9-11, and 21-25 are directed to a manufacture (i.e. a non-transitory machine-readable storage medium). Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. (Currently Amended) A non-transitory machine-readable storage medium containing instructions that, when executed, causes a device to: 
receive an indication that a motorist is being investigated by law enforcement;
present options of available legal counsel to the motorist during the law enforcement investigation; 
facilitate a selection of a legal counsel of the available legal counsel options to represent the motorist during a law enforcement investigation;
create a first channel of communication between law enforcement and the motorist's legal counsel
and prompt a witness to the law enforcement investigation to upload at least one of witness notes, photographs, audio files, or video files of the law enforcement investigation.

The claims recites a process for obtaining legal counsel during a traffic stop and soliciting evidence from a witness of the traffic stop.  But for the recitation of upload that infers a computer network implementation, all of the remaining claim elements recited in the claims are directed to a  certain method of organizing human interactions- specifically communications- between a law enforcement officer, a motorist, an attorney, and the sharing of information between a witness and a motorist.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-6, these claims fail to include any additional elements other than the abstract idea itself, and consequently, fail to integrate the judicial exception into a practical application.  Claims 17-20 add additional elements of a data store and a processor, but these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a data store and processor does not improve the functioning of the computer, but rather, only generally linking the use of the abstract accounting technique to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-7, 9-11, and 21-54, and these claims recite “a first channel of communication” and the uploading of information, and a processor for executing instructions to perform the abstract idea.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the additional elements only store and execute instructions to process data, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d) (e.g., use of a computer for electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the law enforcement investigation" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Subsequently, in line 7, the claim recites “a law enforcement investigation.”  It is unclear if this is referencing the same investigation.  
All further dependent claims acquire this same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 21-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Redmon (US 2018/0025453 A1) in view of Huang (US 2013/0086109 A1).

In regard to claim 1, Redmon discloses a non-transitory machine-readable storage medium containing instructions that, when executed, causes a device (see ¶ 0011, disclosing “mobile device”) to: 
receive an indication that a motorist is being investigated by law enforcement (see ¶ 0013, disclosing “[t]he user may initiate a Mobile Lawyer Consultation Session”); ¶ 0016, “clicks on the Mobile Lawyer App icon displayed on the screen of his mobile phone 24 to execute the app”);
present options of available legal counsel to the motorist during the law enforcement investigation (see ¶ 0013, disclosing “[o]ne or more different criteria may also be used to select the responding lawyer”);
facilitate a selection of a legal counsel of the available legal counsel options to represent the motorist during the law enforcement investigation (see ¶ 0013, disclosing “[o]ne or more different criteria may also be used to select the responding lawyer”); and
create a first channel of communication between law enforcement and the motorist's legal counsel (see ¶¶ 0016-0017, disclosing “the lawyer’s speech can be related by a display screen that has audio speaker capability or through the speakers on the user’s mobile phone”).
Redmon fails to disclose  prompting a witness to the law enforcement investigation to upload at least one of witness notes, photographs, audio files, or video files of the law enforcement investigation.
Huang discloses:
prompting a witness to the law enforcement investigation to upload at least one of witness notes, photographs, audio files, or video files of the law enforcement investigation (see ¶ 0037, disclosing “the first server 140 transmits a request to the image information owner corresponding to the found image metadata and request the owner to upload the image information through the transmission/reception unit 142 and the network 160 . . .”).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have modified Redmon to include prompting a witness to upload evidence, as disclosed by Huang, in order to gather all necessary information regarding the incident.  Such a feature would allow the user “to quickly and automatically collect all relevant information of witnesses and evidences . . .”  Huang, ¶ 0007.

In regard to claim 2, Redmon further discloses the non-transitory machine-readable storage medium of claim 1, further comprising instructions that, when executed, causes the device to record audio of the law enforcement investigation (see ¶ 0011, disclosing “[a]ll of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to remote server 16 and stored in a database 18 . . .”).

In regard to claim 3, Redmon further discloses the non-transitory machine-readable storage medium of claim 2, further comprising instructions that, when executed, causes the device to capture photos of the law enforcement investigation (see ¶ 0015, disclosing “captured images”).

In regard to claim 4, Redmon discloses the non-transitory machine-readable storage medium of claim 3, further comprising instructions that, when executed, causes the device to prompt the motorist to submit a written account of the law enforcement investigation (see ¶ 0018, disclosing “functionalities provided by the app such as taking down extemporaneous notes regarding his/her observation of the activities”).

In regard to claim 5, Redmon discloses the non-transitory machine-readable storage medium of claim 4, further comprising instructions that, when executed, causes the device to prepare an incident transcript of the law enforcement investigation which includes at least one of a 24motorist identification, the motorists legal counsel, a law enforcement identification, the recorded audio, the captured photographs, and an investigation timestamp (see ¶ 0011, disclosing “[a]ll of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to remote server 16 and stored in a database 18 . . .”).

In regard to claim 6, Redmon further discloses the non-transitory machine-readable storage medium of claim 5, further comprising instructions that, when executed, causes the device to archive a first copy of the incident transcript (see ¶ 0011, disclosing “[a]ll of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to remote server 16 and stored in a database 18 . . .”).

In regard to claim 7, Redmon discloses the non-transitory machine-readable storage medium of claim 1, further comprising instructions that, when executed, causes the device to send notifications to any of the available legal counsel to request to serve as legal counsel for the motorist during the law enforcement investigation in response to receiving the indication that the motorist is being investigated by law enforcement (see ¶ 0016).

In regard to claim 9, Redmon further discloses causing the device to receive a request to engage system devices to capture still images (see ¶ 0015, disclosing “captured images”) and video recordings of a nearby motorist’s law enforcement investigation (see ¶ 0011, disclosing “[a]ll of the captured live-stream video data (including audio) are transmitted via a global computer network (Internet) and/or cellular mobile telephone network 14 to remote server 16 and stored in a database 18 . . .”).

In regard to claim 10, Redmon discloses the non-transitory machine-readable storage medium of claim 1, further comprising instructions that, when executed, causes the device to send commands to one or more system devices to engage to effect a distress alert in response to receiving a distress signal (see ¶0016, disclosing “send an alert notification”).

In regard to claim 11, Redmon discloses the non-transitory machine-readable storage medium of claim 10, wherein the 25distress signal is an audible command from the motorist (see ¶ 0016, disclosing1 “verbal command”).

In regard to claim 21, Redmon further discloses the non-transitory machine-readable storage medium of claim 1, wherein the motorist and the witness are subscribers of a software system which gives motorists access to legal counsel for representation during law enforcement investigations (see ¶ 0012, disclosing “the user may become a subscriber”).

In regard to claim 22, Redmon further discloses the non-transitory machine-readable storage medium of claim 1, wherein the first channel of communication is created between law enforcement and the motorist's legal counsel via a first device (see ¶ 0013, disclosing “an alert notification is sent to one more more lawyers . . . in the form of a call, text message, email, and another form of message transmitted to and printed on a computing device 26”) and further comprising instructions that, when executed, causes the device to create a second channel of communication between the motorist and the motorist's legal counsel via a second device (see ¶ 0016, disclosing “the lawyer’s speech can be related by a display screen that has audio speaker capability” via “dash-mounted monitor 20”; see also Fig. 1).

In regard to claim 24, Redmon further discloses the non-transitory machine-readable storage medium of claim 1, further 4comprising instructions that, when executed, causes the device to send notifications to a contact list associated with the motorist regarding the motorist's present detention during the law enforcement investigation (see ¶0013, disclosing “an alert notification” sent to one or more lawyers in the same jurisdiction).  

In regard to claim 25, Redmon discloses the non-transitory machine-readable storage medium of claim 1, further comprising instructions that, when executed, causes the device to emit a pre-configured audible message that the motorist will be represented by legal counsel during the law enforcement investigation (see ¶ 0017, disclosing “the lawyer may choose to introduce him/herself to ensure that the police officer is aware of his/her presence”).

Distinguishable Subject Matter
Claim 23 is distinguishable over the prior art of record, but is rejected under 35 USC § 101 for being  directed to ineligible subject matter under 35 USC § 101.  

Conclusion
This Office action contains new grounds of rejection and accordingly, is being made NON-FINAL.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
6/8/2022


/SCOTT A ZARE/Primary Examiner, Art Unit 3649